Citation Nr: 1103919	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an extraschedular evaluation for 
dermatographism with urticaria, prior to and from August 30, 
2002.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, D.S.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1978.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) 
which granted service connection for dermatographism with 
urticaria, and assigned a 10 percent evaluation effective May, 
17, 2002.

The Veteran testified at an August 2007 travel Board hearing; the 
hearing transcript has been associated with the claims file.

The Board remanded the case to the RO for further development in 
November 2007.  In a subsequent January 2009 rating decision, the 
RO granted a 60 percent evaluation for dermatographism with 
urticaria, effective August 30, 2002.  In a May 2009 statement, 
the Veteran's representative argued that extraschedular 
consideration is warranted in this case.  In a June 2009 Board 
decision, the Board denied entitlement to an initial schedular 
evaluation both prior to and from August 30, 2002, and remanded 
the issue of entitlement to an extraschedular evaluation.  
Development has been completed and the case is once again before 
the Board for review.

Further, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  Here, the 
issue of entitlement to TDIU was raised in the Board's June 2009 
decision, and that issue was referred to the RO.  However, it 
does not appear that the Veteran's claim has been developed and 
adjudicated.  Pursuant to the duty to assist, this issue must be 
remanded for appropriate development.

The issue of entitlement to a TDIU addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to and from August 30, 2002, the Veteran's dermatographism 
with urticaria is manifested by an exceptional disability picture 
and caused marked interference with employment.


CONCLUSION OF LAW

An extraschedular rating of an additional 10 percent for each 
rating period, resulting in an evaluation of 40 percent prior to 
August 30, 2002, and 70 percent from August 30, 2002, is 
warranted for the Veteran's dermatographism with urticaria.  
38 C.F.R. § 3.321 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that the Veteran's claim for 
entitlement to an extraschedular evaluation for dermatographism 
with urticaria, from August 30, 2002, is granted herein.  As 
such, any deficiency with regard to VCAA for this issue is 
harmless and non-prejudicial.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his possession 
that pertains to the claim.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in August 2002, 
issued prior to the initial adjudication of his claim, informed 
the Veteran of the information necessary to substantiate his 
original claim.  He was also informed of the evidence VA would 
seek on his behalf and the evidence he was expected to provide.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.  A November 2007 letter informed the 
Veteran of the information necessary to establish an effective 
date or disability rating.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Further, the claimant's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
As such, there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The record reflects the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
According to the Veteran's August 2007 Board hearing transcript, 
he testified that he was recently approved for SSA benefits, 
however these benefits were received due to a cardiac disorder.  
See Transcript, p. 15.  Although the record contains the 
Veteran's disability report, the SSA Disability Determination and 
related documents are absent, despite a November 2007 request for 
all available SSA documentation.  However, because the Veteran 
has not alleged that the SSA records are relevant to his claim, 
the Board finds that the records are not relevant to the current 
appeal and VA is under no duty to obtain the records.  See Golz 
v. Shinseki, No. 09-7039 (Fed. Cir. Jan 4, 2010).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the current severity of his service-
connected dermatographism with urticaria in November 2008.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The VA opinion obtained in this case is adequate, as 
the examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issues on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2010).  The VA examination report is thorough and consistent 
with applicable rating criteria.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, the 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Extraschedular consideration

The Veteran is currently service-connected for dermatographism 
with urticaria, evaluated at 30 percent disabling prior to August 
30, 2002, and 60 percent disabling effective August 30, 2002.  In 
this case, the Veteran contends that his skin disability 
precludes him from working, and that it represents an exceptional 
disability picture.

As noted, in a subsequent January 2009 rating decision, the RO 
granted a 60 percent evaluation for dermatographism with 
urticaria, effective August 30, 2002.  In a May 2009 statement, 
the Veteran's representative argued that extraschedular 
consideration is warranted in this case.  In a June 2009 Board 
remand, the Board re-characterized the issue on appeal to reflect 
entitlement to an initial schedular evaluation both prior to and 
from August 30, 2002, and remanded the issue of entitlement to an 
extraschedular evaluation.  

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Although the Board may not assign an extraschedular rating in the 
first instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board remanded this issue to the RO for 
referral to those officials in June 2009.  See 38 C.F.R. § 
3.321(b)(1) (2010); see also Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that Board is precluded from assigning an 
extraschedular rating in the first instance, but the Board is not 
precluded from considering whether referral to the VA officials 
is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service (C&P) to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Post-service, the earliest records of private treatment, dated in 
January 2001 and August 2001, show that the Veteran was treated 
for urticaria.  The Veteran reported skin break-outs, burning, 
heat, swelling, irritation, lesions, and pruritus.  He was 
treated with an antihistamine at that time.  See Treatment 
reports, January 11, 2001; August 23, 2001.

In a March 2004 affidavit in support of his claim, the Veteran 
reported that he had terrible itching, scratching, and swelling 
due to clothing which irritated his skin condition.  He reported 
that he could not work outside due to sunlight and pollen which 
caused eruptions and itching.  He also noted that he had been 
treated with Claritin, which caused nausea and drowsiness, 
interfering with any job he attempted.  See Affidavit, March 2, 
2004.

The Veteran was afforded a VA examination in September 2004.  At 
that time, the Veteran reported having sensitive skin with 
redness and swelling when he was exposed to sun.  He reported 
hive-like rashes which were daily in occurrence.  He had taken 
Hydroxyzine in the past with an anti-itch medication, but 
suffered extreme drowsiness as a result.  He had never tried any 
topical medicine.  His skin symptoms included a rash and very 
sensitive skin, however the Veteran reported that these symptoms 
did not respond well to treatment.  The Veteran was not employed 
at the time of the examination.  He stated that he was a musician 
by trade, and he worked at night in order to stay out of the sun.  

Physical examination of the skin reflected some follicular 
prominence and the skin was very xerotic in areas.  The Veteran 
was positive for dermatographism and had multiple eczematous 
areas that were present.  There was no scarring or disfigurement.  
The Veteran was diagnosed with atopic dermatitis with historical 
evidence for reaction to a smallpox vaccine and polymorphous 
light eruption.  He was not taking any medications at that time, 
and the examiner noted that the Veteran's episodes did appear to 
be debilitating, per his history.  See VA examination report, 
September 9, 2004.

SSA records dated in 2005 show that the Veteran stopped working 
in 2002. At that time, the Veteran reported that he was not able 
to maintain his occupation because he could not work in the sun, 
and he became fatigued from taking medications. The Veteran 
indicated that he was unable to work due to both his heart 
condition and his skin conditions.  As noted above, however, the 
Veteran testified that his SSA disability determination was 
related to his cardiac disorder.  See Transcript, p. 15.

During an August 2007 Board hearing, the Veteran testified that 
he could not go out in the sun due to his skin condition, 
otherwise his skin would welt and blister and he would get sick.  
See Transcript, p. 3.  The Veteran stated that he played in a 
band at night, and worked night security jobs, to avoid being in 
the sun.  See Transcript, p. 4.  He reported symptoms of itching, 
scratching, burning, oozing, and welts.  He testified that his 
condition covered his entire body.  The Veteran reported 
breakouts with eating certain foods, sun exposure, heat exposure, 
and any physical contact.  See Transcript, p. 6.  The Veteran 
reported that he was not working at the time of the hearing 
because of cardiac symptoms, to include a heart attack in 2004.  

The Veteran was afforded an additional VA examination in November 
2008.  At that time, the Veteran reported that whenever his skin 
was stroked with a blunt object, it left a mark and became very 
pruritic.  Whenever he lay down, the skin that had pressure on it 
would swell and become a welt.  The Veteran also reported small 
bumps over much of his body.  He was not taking medication, but 
used a skin lotion daily.  Physical examination showed that the 
Veteran had dermatographism that he demonstrated on multiple 
sites on his body.  He also demonstrated slightly edematous skin 
on his back that had been in contact with the back of the seat.  
He had very small papules, (2 to 3 millimeters in diameter) on 
his torso and upper abdominal area.  These papules varied in 
color (the examiner stated that they were hyperpigmented and 
hypopigmented) and covered approximately 20 percent of the total 
body area.  The papules did not cover any exposed body area.

The Veteran was diagnosed with a rash, covering approximately 20 
percent of the total body surface area, and dermatographism and 
pressure-induced urticaria on 90 percent of his total body 
surface area.  In the areas affected by dermatographism and 
pressure induced urticaria, the skin appeared normal, except for 
a mild rash as described in the examination report, stimulated by 
pressure.  Dermatographism and pressure-induced urticaria were 
not manifested by any significant debilitation during 
examination.  The Veteran's reported history was that this 
condition was very distressing to him, and that it caused intense 
pruritus.  Although the Veteran reported that his skin condition 
precluded him from work, he did not report any debilitating 
episodes.  He did not have significant limitation of movement and 
did not require prolonged bed rest.  The Veteran did not take 
oral or topical medication for his skin condition.  Thus, he had 
not been on any systemic immunosuppressive therapy.

The examiner stated that the Veteran's skin disability was not 
manifested by constant exudation, extensive lesions, or marked 
disfigurement.  His skin disability was not manifested by 
ulceration, extensive exfoliation or crusting; systemic or 
nervous manifestations; and was not exceptionally repugnant.  The 
Veteran's dermatographism with urticaria was not manifested by 
debilitating episodes occurring at least four times during the 
last 12 month period, and did not require systemic 
immunosuppressive therapy.  See VA examination report, November 
26, 2008.

As was noted in the prior Board decision, disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings are based on the 
average impairment of earning capacity and individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran. 38 C.F.R. § 4.3 (2010).

The Veteran's service-connected dermatographism with urticaria is 
currently rated under Diagnostic Code 7899-7806 for dermatitis or 
eczema.  See 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.27 (2010) 
(hyphenated diagnostic codes may be used when a rating an 
unlisted condition by analogy; the additional code shown after 
the hyphen identifies the basis for the evaluation assigned).  
Rating by analogy is appropriate for an unlisted condition where 
a closely related condition, which approximates the anatomical 
localization, symptomatology, and functional impairment, is 
available.  38 C.F.R. § 4.20 (2010).

During the pendency of this appeal, VA amended the rating 
schedule governing ratings of skin, 38 C.F.R. § 4.118, effective 
August 30, 2002. See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Board is required to consider the claim in light of both the 
former and revised schedular rating criteria.  VA's Office of 
General Counsel has determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  However, 
both the old and the new regulations will be considered for the 
period after the change was made.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g) (West 2002).

Under the prior Diagnostic Code 7806, a 10 percent evaluation is 
assigned for eczema with exfoliation, exudation, or itching, if 
it involved an exposed surface or extensive area.  38 C.F.R. § 
4.118 Diagnostic Code 7806 (2001).  A 30 percent evaluation is 
assigned for eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  A maximum 50 percent 
evaluation is assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or exceptionally repugnant.  Id.  Under the prior version of the 
Rating Schedule, there were no separate rating criteria for 
Diagnostic Code 7817 (dermatitis exfoliativa) and disabilities 
under this code were rated as eczema under Diagnostic Code 7806.  
See 38 C.F.R. § 4.118 (2001).  The June 2009 Board decision 
assigned a 30 percent rating based upon these criteria.

From August 30, 2002, the Veteran was assigned a 60 percent 
evaluation for dermatographism with urticaria under Diagnostic 
Code 7806 in June 2009.  Under the "revised" Diagnostic Code 
7806, effective on August 30, 2002, a maximum evaluation of 60 
percent requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2010).  
A disability under Diagnostic Code 7806 may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending 
on the predominant disability.  Id.

The "revised" Diagnostic Code 7817, effective on August 30, 
2002, provides a 60 percent rating for exfoliative dermatitis 
where there is generalized involvement of the skin without 
systemic manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or 
electron beam therapy required during the past 12-month period.  
See 38 C.F.R. § 4.118, Diagnostic Code 7817 (2010).  A 100 
percent rating is warranted for exfoliative dermatitis where 
there is generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and hypoproteinemia), 
and constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB or electron beam therapy required during 
the past 12-month period.

Prior to August 30, 2002, the Board found that an increased 30 
percent evaluation was warranted for dermatographism with 
urticaria under the "old" Diagnostic Code 7806, as the 
Veteran's skin disability resulted in constant exudation or 
itching and occasionally results in extensive lesions.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Private treatment 
records demonstrated that the Veteran had skin break-outs, 
burning, heat, swelling, irritation, lesions, and pruritus.  The 
Veteran reported constant itching and sensitivity to clothing, 
sun exposure, and pollen.

However, in June 2009 the Board found that a higher 50 percent 
evaluation was not warranted under the "old" Diagnostic Code 
7806, as the Veteran was not shown to have ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  There was no indication of any systemic or nervous 
manifestations at any time during the course of the appeal, and 
the Veteran's dermatographism with urticaria was not shown by 
objective evidence to be exceptionally repugnant.  Id.

From August 30, 2002, the Veteran is in receipt of the maximum 
evaluation available under Diagnostic Codes 7806.  Therefore a 
higher evaluation was not available under that Diagnostic Code.

The Board further found that the Veteran was not entitled to a 
schedular evaluation in excess of 60 percent under Diagnostic 
Code 7817.  The Veteran was not shown to exhibit systemic 
symptoms such as fever, weight loss, and hypoproteinemia due to 
his service-connected skin disabilities.  A November 2008 VA 
examination demonstrated that the Veteran had never been on any 
systemic immunosuppressive therapy, and the Veteran's record is 
devoid of evidence demonstrating that he uses medication of any 
kind to treat his disability.  In the absence of systemic 
manifestations or the need for constant or near-constant systemic 
therapy, the criteria for a 100 percent evaluation based on 
rating by analogy to exfoliative dermatitis were not met.  38 
C.F.R. § 4.118, Diagnostic Code 7817 (2010).

Although the veteran's disability picture does not meet the 
criteria for a 100 percent evaluation per Diagnostic Code 7817, 
the Board notes that the Veteran is not currently employed, and 
that the Veteran has asserted that when he was employed, he had 
to work at night as a musician and security guard to avoid 
exposure to the sun.  His skin disabilities are shown by the 
record to affect 90 percent of his entire body, and occur with 
sun exposure, with any physical contact or pressure to the skin, 
and with various other exposures.  See VA examination report, 
November 2008.  In June 2009, the Board found that the Veteran's 
service-connected dermatographism with urticaria suggested an 
exceptional disability picture to warrant referral for 
consideration of an extraschedular rating to the Chief Benefits 
Director of VA's Compensation and Pension Service (C&P) for 
consideration of an extraschedular evaluation under 38 C.F.R. § 
3.321.

Following the June 2009 Board remand, a June 2010 opinion was 
obtained from the Director of C&P.  Following an extensive 
recitation of the evidentiary record, the Director found that 
further consideration of any factors associated with assignment 
of an extraschedular evaluation were unwarranted for either 
appellate period, and the assignment of a 30 percent evaluation 
from May 17, 2002; and an evaluation of 60 percent from August 
30, 2002, were continued.  See Extra-Schedular Entitlement Letter 
from the Director, VA Compensation and Pension Service, dated 
June 22, 2010.  

Although the Board may not assign an extraschedular rating in the 
first instance, the Board is not restricted from reviewing the 
denial of an extraschedular rating on appeal.  See Floyd v. 
Brown, 9 Vet. App. 88, 96-7 (1996) (stating that once the Board 
properly refers an extraschedular rating issue to the Director of 
C&P for review, the appellant may "continue[ ] to appeal the 
extraschedular rating aspect of this claim"); see also 38 U.S.C. 
§ 7104(a) ("All questions in a matter . . . under section 511(a) 
. . . subject to decision by the Secretary shall be subject to 
one review on appeal to the . . . Board.").  Hence, the Board 
has jurisdiction to review whether the C&P Director's decision 
not to award an extraschedular rating was appropriate under all 
three elements set forth in Thun, 22 Vet. App. at 115-16.  
38 C.F.R. § 3.321(b).

To the extent that the Veteran seeks extraschedular consideration 
for his service- disability, generally, evaluating a disability 
using either the corresponding or analogous Diagnostic Codes 
contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 
4.20, 4.27 (2010).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account for 
each individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
such as this one, where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  See 38 C.F.R. § 
3.321(b) (2010).

Upon review of the pertinent evidence of record, the Board finds 
that an extraschedular evaluation is appropriate in this case due 
to the unusual or exceptional disability picture presented.  
Based on the criteria of Thun, the Board is of the opinion that 
the Veteran's service-connected skin disability presents such an 
unusual and exceptional disability picture that the available 
schedular evaluations are inadequate.  

In this case, the record clearly demonstrates some interference 
with employment.  The Veteran has consistently maintained that 
his disability is worsened by exposure to the sun, as well as 
pressure on the skin (to include certain types of clothing). 
Although the Veteran has worked in the past as a night watchman 
and a musician, to avoid sun exposure, objective testing during 
VA examinations demonstrated a rash, covering approximately 20 
percent of the total body surface area, and dermatographism and 
pressure-induced urticaria on 90 percent of his total body 
surface area.  While his currently-assigned evaluations are 
indicative of significant interference with employment, the Board 
has determined that the Veteran's disability picture is not 
necessarily contemplated by the currently-assigned schedular 
ratings.

Hence, the Board concludes that the Veteran's disability 
interferes with employment to a degree above that which is 
contemplated by his assigned schedular ratings.  When viewed in 
the light most favorable to the Veteran, the totality of the 
evidence in this case demonstrates that the Veteran's disability 
caused him marked interference with employment, beyond his 
assigned schedular ratings, during each appellate period.  

Upon review of other Diagnostic Codes applicable to skin 
disorders, the Board has determined that an additional 10 percent 
evaluation is warranted for each appellate period, on an 
extraschedular basis.  

Effective August 30, 2002, A 10 percent rating is warranted when 
the Veteran experiences one of the following characteristics of 
facial, head or neck disfigurement: 1) scar of 5 inches or more 
(13 or more cm) in length; 2) scar at least one quarter inch (0.6 
cm) wide at its widest part; 3) surface contour of scar elevated 
or depressed on palpation; 4) scar adherent to underlying tissue; 
5) skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); 6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.). 

Disfigurement of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement warrants a 30 percent 
evaluation.  

Prior to August 30, 2002, disfigurement of the head, face or neck 
which was slight warranted a non-compensable evaluation.  
Moderately disfiguring scars were evaluated at 10 percent.  
Severe scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, yielded a 30 disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the Board 
must evaluate the evidence of record and reach a decision that is 
equitable and just. See 38 C.F.R. § 4.6 (2010).

Here, the Veteran's disability has resulted in a large area of 
hyperpigmented and hypopigmented skin.  During the most recent 
examination, it was noted that this discolored area covered 20 
percent of the Veteran's entire body.  As such, the area of 
discoloration is certainly greater than the six square inches 
contemplated by Note 1, Diagnostic Code 7800 (2010).  As noted 
above, Diagnostic Code 7800 was found to be inapplicable in the 
June 2009 Board decision due to the lack of disfigurement of the 
head, face, or neck, so as to warrant an evaluation of 80 
percent.  However, the Board must determine the extraschedular 
percentage to assign the Veteran's skin disability.  Thus, the 
Board has looked to the other schedular criteria for rating skin 
disabilities, and finds that because the Veteran's area of 
discolored skin exceeds six square inches, and such an area of 
discoloration constitutes a characteristic of disfigurement per 
Diagnostic Code 7800 (albeit not necessarily of the head, face, 
or neck), the Board finds that such guidance suggests (by 
example) that an additional evaluation of 10 percent (warranted 
when a disfigurement of the head, face, or neck is manifested by 
one characteristic of disfigurement), from August 30, 2002, would 
be an appropriate extraschedular percentage.  

Further, the Board finds that, utilizing the former criteria as a 
guide, an extraschedular rating of an additional 10 percent 
rating would be in order.  Here, while discoloration is not 
specifically listed as a criterion of disfigurement per the 
former criteria, the Board finds that in determining the 
percentage extraschedular rating to assign the Veteran's 
disability, the schedule provides a useful guide in that moderate 
disfigurement per the criteria of Diagnostic Code 7800 (2001) 
warrants a 10 percent rating.  As such, an extraschedular rating 
of an additional 10 percent is in order effective prior to and 
from August 30, 2002 to be added to the 30 percent schedular 
rating assigned for this period.

However, the Board must also determine whether a higher 
extraschedular rating is in order.  In this regard, the Board has 
again looked to the Rating Schedular for guidance as to the 
degree of industrial impairment.  In this regard, the Board finds 
that an additional, extraschedular rating of either 20 or 30 
percent is not warranted for either appellate period.  From 
August 30, 2002, the Veteran's disability is not manifested by 
symptoms analogous to disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  Because the Veteran's disability is not 
manifested by severe scars, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, a 30 percent 
extraschedular rating is not warranted prior to August 30, 2002.

Prior to August 20, 2002, the Board finds that the Veteran's area 
of discoloration is indicative of moderate disfigurement, and the 
Board finds that the Veteran's disability results in 
discoloration which constitutes one characteristic of 
disfigurement per the revised Diagnostic Code 7800.  As a result, 
an additional extraschedular evaluation of 10 percent is 
warranted, per Diagnostic Code 7800 (2001 and 2010), prior to and 
from the effective date of the revised Diagnostic Code (August 
30, 2002), and when added (not combined) to the current rating 
results in an evaluation of 40 percent, prior to August 30, 2002, 
and 70 percent from August 30, 2002, through the present.  


ORDER

An extraschedular rating of an additional 10 percent for each 
rating period, resulting in an evaluation of 40 percent prior to 
August 30, 2002, and 70 percent from August 30, 2002, for the 
Veteran's dermatographism with urticaria, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

While the Board regrets any further delay, the issue of 
entitlement to TDIU was raised in the Board's June 2009 decision.  
However, it does not appear that the Veteran's claim has been, 
properly developed.  Pursuant to the duty to assist, this issue 
must be remanded for appropriate development.

As noted above, in Rice v. Shinseki, the Court held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the Veteran indicated at his 
August 2007 hearing that he was unemployed at the time, and he 
believed he was unemployable due in part to his service-connected 
disability.  See Transcript, p. 15.

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

While the Veteran has been afforded VA examinations in 
conjunction with his claims, an opinion as to his unemployability 
and the effect of his service-connected disabilities on his 
employability was not rendered.  Thus, a review of the record 
shows that further development is needed to properly adjudicate 
the TDIU claim, to include an examination of the Veteran with an 
opinion as to his unemployability and the effect of his service-
connected disability on his employability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a comprehensive 
VA general medical examination and medical 
opinion to determine whether the Veteran's 
service-connected disability 
(dermatographism with urticaria) prevents him 
from engaging in all forms of substantially 
gainful employment consistent with his 
education and occupational background.  The 
claims folder must be made available to the 
examiner for review and the report must 
indicate whether such review was 
accomplished.  The examiner is requested to 
render an opinion on the following:

Without regard to the Veteran's 
age or the impact of any 
nonservice-connected 
disabilities, it is at least as 
likely as not that the Veteran's 
service-connected disability alone 
precludes him from engaging in 
substantially gainful employment.

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim should be adjudicated. 

 If the TDIU claim is denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


